SUPERIOR COURT

of the
STATE OF DELAWARE
Noel Eason Primos Kent County Courthouse
Judge 38 The Green

Dover, DE 19901
Telephone (302)735-2131

September 29, 2017

Rachelle Allen Richard D. Abrams, Esquire
60 Linkside Drive, Apt. 202 Mintzer, Sarowitz, Zeris, Ledva
Magnolia DE 19962 & Meyers, LLP

Citizens Bank Center

919 North Market Street, Suite 200
Wilmington DE 19801

RE: RACHELLE ALLEN v. RENT-A-CENTER
C.A. No. Kl 7C-04-005 NEP

Submitted: September 1, 2017
Decided: September 29, 2017

Dear Ms. Allen and Mr. Abrams:

Before the Court is Defendant Rent-A-Center’s (hereinafter “RAC”) Motion
to Dismiss or in the Altemative, to Stay, seeking to dismiss or stay the complaint of

Plaintiff Rachelle Allen (hereinaRer “Ms. Allen”), Who seeks damages for Rent-A-

Center’s alleged wrongdoing in providing her with a bedframe infested with
bedbugs. The facts recited here are those as alleged by Ms. Allen.1

On November 26, 2016, Ms. Allen and RAC entered into a Lease-Purchase
Agreement under which Ms. Allen leased a bed frame from RAC with the option to
purchase it. The same day, the parties signed an Arbitration Agreement providing
that “in the event of any dispute between [Ms. Allen and RAC], either [Ms. Allen]
or RAC may elect to have that dispute or claim resolved by binding arbitration.”2

Shortly after the bed frame was delivered to Ms. Allen, she discovered that it
was infested with bed bugs. Although Ms. Allen had the bed frame removed, a pest
control specialist advised her to have her whole apartment treated. Ms. Allen was
forced to purchase a new bed, treat the apartment and her clothes for bed bugs, rent
alternative accommodations, and Seek medical treatment for a rash. On April 4,
2017, Ms. Allen filed this action pro se seeking relief for her alleged damages.

RAC filed a motion to dismiss, arguing that the Arbitration Agreement signed
by the parties constitutes a valid agreement to arbitrate, and thus that this Court is
divested of jurisdiction and that dismissal, or a stay pending the outcome of the
arbitration, is warranted.

Ms. Allen answers that the use of the phrase “may elect” in the arbitration
agreement signifies that the agreement “only provides arbitration as an option to

both parties and [arbitration] does not become required by either party until the other

 

1 On a motion to dismiss, all well-pleaded factual allegations are accepted as true. Savor, Inc. v.
FMR Corp., 812 A.2d 894, 896 (Del. 2002).

2 By its own terms, the Arbitration Agreement is governed by the Federal Arbitration Act, 9
U.S.C. § l et seq.

party requests said arbitration.” Ms. Allen alleges that RAC has never formally
requested arbitration.

Delaware law instructs that where there is no substantial question whether a valid
agreement to arbitrate in this State was made, this Court shall order the parties to
proceed with arbitration.3 The order shall also operate to stay the pending action.4
The Federal Arbitration Act similarly provides, “If any suit or proceeding be brought
in any of the courts of the United States upon any issue referable to arbitration under
an agreement in writing for such arbitration, the court in which such suit is pending,
upon being satisfied that the issue involved in such suit or proceeding is referable to
arbitration under such an agreement, shall on application of one of the parties stay
the trial of the action until such arbitration has been had in accordance with the terms
of the agreement.”5

Here, the Arbitration Agreement reads that either party “may elect” to resolve the
dispute by binding arbitration. Generally, “arbitration provisions g[i]ve rise to
mandatory arbitration even when the parties use[] permissive language in their

”6 This is because a plain

contracts such as ‘either party may’ elect arbitration
reading of such a clause suggests that “the arbitration provision did not have to be
invoked, but once raised by one party, it became mandatory with respect to the other

party.”7 The application of this rule of interpretation is sensible here, and the Court

 

3 10 Del. C. §5703(a).

4 Id.

5 9 U. S. C. § 3.

6Mecl'icis Pharm. Corp. v. Anacor Pharm., Inc., 2013 WL 4509652, at *5 (Del. Ch. Aug. 12,
2013) (agreeing with the reasoning of such an interpretation).

7 In re Winstarr Communications, Inc., 335 B.R. 556 (Bankr. D. Del. 2005).

3

finds on a plain reading of the arbitration clause that there was a valid agreement to
arbitrate.

Ms. Allen complains that RAC has never formally initiated arbitration. This does
not appear relevant to this Court’s consideration It remains that the arbitration
provision “gives rise to mandatory arbitration” and demonstrates that the dispute is
referable to arbitration upon the application of either party. RAC has applied to this
Court to stay the trial and refer the matter to arbitration, and, in any event, RAC has
both formally and informally requested binding arbitration, per its August 30, 2017,
letter to Ms. Allen, a copy of which was filed with the Court.

WHEREFORE, Defendant’s motion to stay the action pending the outcome of
the mandatory binding arbitration is GRANTED.

IT IS SO ORDERED.

/s/Noel Eason Primos
Judge

 

NEP/sz
oc: Prothonotary